*

« « eCase 3:19-cv-00217-HES-PDB Document 33 Filed 06/29/20 Page 1 of 2 PagelD 217

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION

CHARLOTTE MANUEL,

Plaintiff,
Vv. Case No. 3:19-cv-217-J-20PDB
JOHNSON & JOHNSON, et al.,

Defendants.

/
ORDER

This cause is before this Court on “Plaintiff's Unopposed Motion for Modification of
Scheduling Order” (Dkt. 32).

Accordingly, it is ORDERED:

1. “Plaintiff's Unopposed Motion for Modification of Scheduling Order” (Dkt. 32) is
GRANTED; and the deadlines from the Case Management and Scheduling Order (Dkt. 18) are
modified as follows:

a. Plaintiffs expert disclosure deadline is set for December 4, 2020;

b. Defendants’ expert disclosure deadline is set for January 15, 2021;

c. The discovery cutoff date is extended until March 1, 2021;

d. The dispositive motion deadline is extended until April 12, 2021;

e. The final pretrial conference is scheduled for Wednesday, August 18, 2021 at
11:00 a.m. and

f. This case is set for jury trial during the trial term commencing on October 4,
2021, at 9:30 a.m.

2. The|remaining deadlines from the Case Management and Scheduling Order (Dkt. 18)

 
, « . «Case 3:19-cv-00217-HES-PDB Document 33 Filed 06/29/20 Page 2 of 2 PagelD 218

shall remain in effect.

DONE AND ENTERED at Jacksonville, Florida, this 2 S#aay of June, 2020.

Ine Ze

HARVEY ER
TED S¢ S DISTRICT JUDGE

Copies to:

Luke Hertenstein, Esq.
Robert Elliott Price, Esq.
Joshua B. Walker, Esq.
Richard McLure Dye, Esq.
William E. Lawton, Esq.
